In a proceeding commenced by the trustee of an inter vivos trust, inter alia, to compel the executors of the decedent’s estate to file an accounting, the executors appeal from an order of the Surrogate’s Court, Nassau County, dated March 15, 1977, which directed them to file an accounting. Order affirmed, without costs or disbursements, on the opinion of Surrogate Bennett. Appellants’ time to file the accounting is extended until 10 days after service upon them of a copy of the order to be entered hereon, together with notice of entry thereof. Latham, J. P., Damiani, Cohalan and Hawkins, JJ., concur.